       Case 2:20-cr-00190-JAM Document 35 Filed 03/19/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN # 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     SHARON PERKINS
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:20-cr-0190-JAM
                                                     )
12                     Plaintiff,                    )   STIPULATION AND ORDER
                                                     )   TO MODIFY PSR SCHEDULE
13   vs.                                             )
                                                     )   Date: April 27, 2021
14   SHARON PERKINS,                                 )   Time: 9:30 a.m.
                                                     )   Judge: Hon. John A. Mendez
15                     Defendant.                    )
                                                     )
16                                                   )

17          IT IS HEREBY STIPULATED by and between Phillip Talbert, Acting United States
18   Attorney, through Shea J. Kenny, Attorney for Plaintiff, and Heather Williams, Federal
19   Defender, through Assistant Federal Defender Megan T. Hopkins, Attorney for Defendant
20   Sharon Perkins, that the PSR schedule be modified to extend the deadline for disclosure of
21   the draft PSR by one week, and shorten the time for informal objections to accommodate
22   the extension.
23          This modification is requested to provide additional time for the probation officer to
24   complete the presentence investigation and prepare the draft Presentence Investigation Report
25   (PSR). The parties agree that keeping the current sentencing date is a priority, and that the
26   shortened schedule for informal objections will not impede the parties’ ability to propose
27   corrections to the PSR as needed.
28

      Stipulation and Order to Modify PSR Schedule        -1-        United States v. Perkins, 2:20-cr-0190-JAM
       Case 2:20-cr-00190-JAM Document 35 Filed 03/19/21 Page 2 of 3


 1   The proposed modified PSR Schedule is as follows:

 2          Proposed Presentence Report Due:                               March 22, 2021

 3          Informal Objections to Presentence Report Due:                 March 30, 2021
 4          Presentence Report Due:                                        April 6, 2021
 5          Formal Objections to Presentence Report Due:                   April 13, 2021
 6          Reply or Statement of Non-Opposition Due:                      April 20, 2021
 7          Judgment and Sentencing:                                       April 27, 2021
 8
 9
                                                     Respectfully submitted,
10
                                                     HEATHER E. WILLIAMS
11                                                   Federal Defender
12   Date: March 18, 2021                            /s/ Megan T. Hopkins          _
                                                     MEGAN T. HOPKINS
13                                                   Assistant Federal Defender
                                                     Attorney for Defendant
14                                                   SHARON PERKINS
15
     Date: March 18, 2021                            PHILLIP TALBERT
16
                                                     Acting United States Attorney
17
                                                     /s/Shea J. Kenny
18                                                   SHEA J. KENNY
                                                     Assistant U.S. Attorney
19                                                   Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Modify PSR Schedule     -2-         United States v. Perkins, 2:20-cr-0190-JAM
       Case 2:20-cr-00190-JAM Document 35 Filed 03/19/21 Page 3 of 3


 1                                                   ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
 4   its order.
 5   IT IS SO ORDERED.
 6
     Date: March 18, 2021                             /s/ John A. Mendez
 7
                                                      THE HONORABLE JOHN A. MENDEZ
 8                                                    UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Modify PSR Schedule    -3-          United States v. Perkins, 2:20-cr-0190-JAM
